DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 05/17/2022 is acknowledged.  The traversal is on the ground(s) that 
“While the Restriction/Election Requirement asserts that Inventions I and II are distinct, MPEP § 803 states that if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions. 
It is believed that the claims of the present application would have to be searched in just a few sub-classes. Further, since electronic searching is commonly performed, a search may be made of a large number of, or theoretically all, subclasses without substantial additional effort. Accordingly, Applicant respectfully traverses the Restriction/Election Requirement on the ground that a search and examination of the entire application would not place a serious burden on the Examiner, whereas it would be a serious burden on Applicant to prosecute and maintain separate applications. 
Consequently, it is respectfully requested that the Election/Restriction Requirement should be withdrawn and that all of the pending claims should be examined on the merits.”
  This is not found persuasive because searching and examining both apparatus claims (Group I) and process claim (Group II) certainly create serious burden on the examiner.  Further, The inventions of Group I and Group II are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case apparatus as claimed can be used to practice another and materially different process such as using the apparatus to perform a process without having the step of controlling conditions of the plasma process based on the plasma state detected by the plasma detector during the plasma process.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sasaki (US 2010/0175831 A1).
As to claim 1, Sasaki discloses plasma processing apparatus comprising: 
a main container (1) (paragraph 0036-0037, Fig 1)
one or more radio frequency antennas (13) configured to generate inductively coupled plasma in a plasma generation region in the main container (paragraph 0041-0045, Fig 1); 
a plurality of metal windows (2-1 to 2-4 OR 2b-1 to 2b-4) disposed between the plasma generation region and the radio frequency antennas while being insulated from each other and from the main container (paragraph 000036, 040-0041, 00552, 0057, Fig 2, Fig 12)
a plasma detector connected to each of the metal windows and configured to detect a plasma state (e.g. plasma electron density; See paragraph 0053, 0055-0056, 0064, Fig 5-6, Fig 17, paragraph 0087-0093).
As to claim 2, Sasaki discloses the plasma detector detects the plasma state by applying AC voltage (from power supply 15) to the metal windows and measuring current flowing through the metal windows (See Fig 6, Fig 15, paragraph 0055-0056, 0097-0099).
As to claim 3, Sasaki discloses the plasma detector detects measure the plasma state corresponding to each of the metal windows by measuring each of the current flowing through the metal windows (See Fig 6, Fig 15, paragraph 0055-0056, 0097-0099).
As to claims 4-6, Sasaki discloses the plasma stated includes at least one of electron density (Fig 5, Fig 17, Fig 21, paragraph 0053, 0103-0105, 0124-0127)

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2010/0175831 A1) as applied to claims 1-6 above, and further in view of Wong et al. (US 2016/0048111 A1).
As to claims 7-10, Sasaki fails to disclose a controller configured to control conditions of a plasma based on the plasma state detected by the plasma detector during the plasma process.  However, Sasaki clearly teaches a controller (50) to control the plasma (paragraph 0050-0051).  Wong teach a controller (295) configured to control conditions of a plasma based on the plasma state detected by the plasma detector during the plasma process (Fig 1-6, paragraph 0005, 0028-0037).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sasaki in view of Wong by having a controller configured to control conditions of a plasma based on the plasma state detected by the plasma detector during the plasma process because it allows real-time feed control by the process controller (paragraph 0038).
As to claims 11-14, Sasaki fail to disclose the conditions of the plasma process includes a radio frequency power supplied to the radio frequency antennas.  However, Sasaki clearly teaches to applying a radio frequency power (15) to the radio frequency antennas (13) (See Fig 1, Fig 14, Fig 16, paragraph 0041-0042, 0044, 0100).  Wong discloses the conditions of the plasma process includes a radio frequency power supplied to the radio frequency antennas (110, 112) (paragraph 0009, 0021, 0028).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sasaki in view of Wong by having the conditions of the plasma process includes a radio frequency power supplied to the radio frequency antennas because it allows real-time feed control by the process controller (paragraph 0038).  Further, equivalent and substitution of one for the other would produce an expected result.  

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713